DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/22 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 7/25/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claim Rejections - 35 USC § 103
Claims 1, 5, 7, 9, 10-17, 18, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia (US 2010/0003878 A1) in view of Arigo et al (US 2018/0282588 A1).
Regarding claim 1, 5, 7, 18, and 21-22, Ahluwalia teaches fire resistant fabric material/article that may be shaped into a roofing shingle and topped with roofing granules (para 28, 30); wherein the fire resistant fabric material comprises a coated substrate (i.e., a first coating on the top of the substrate) of polyester or fiberglass matted material; wherein the coating may comprise polymeric binders (i.e., non-asphaltic or free from asphalt), clay and calcium carbonate filler (i.e., inorganic filler) (para 14-17, 25, 26, 30). Ahluwalia further teaches the substrate may comprise the binder coating on one side of the substrate and a coating of asphalt on the other side which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a second coating on the bottom surface of the substrate, the second coating comprising asphalt (para 30). 
Ahluwalia teaches the binder may comprise known thermoplastics such as polyvinyl alcohol emulsion, SBS latex, vinyl chloride copolymers, polyvinyl acetate copolymers (i.e., vinyl polymers); which would have suggested that of a non-crosslinked thermoplastic to that of one of ordinary skill in the art at the time of invention. Furthermore, Ahluwalia teaches the optional use of silane treated clay for crosslinking (para 16), which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention that crosslinking is optional.
Ahluwalia teaches in the coating, about 20% to about 80% by weight is filler and from about 80% to about 20% is binder (para 26). These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Ahluwalia, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Ahluwalia suggests the additional use of wax and/or oil emulsions as a water repellant (para 31), but fails to specifically teach 10% to 80% by weight of at least one of an oil, a wax, or any combination thereof, based on the total weight of the coating or 30% to 80% by weight of at least one of the oil, the wax, or any combination thereof; wherein the non-crosslinked thermoplastic polymer comprises at least one of an amorphous polyolefin, an amorphous polyalpha olefin, a polyolefin elastomer, or any combination thereof; wherein the non-crosslinked thermoplastic polymer comprises at least one of a polypropylene, a polyethylene, a copolymer of propylene and ethylene, low density polyethylene (LDPE), linear low density polyethylene (LLDPE), high density polyethylene (HDPE), thermoplastic polyurethane (TPU), or any combination thereof.
Arigo teaches modified thermoplastic hydrocarbon thermoplastic resins that comprise about 10 to about 90 weight percent of at least one polymer, about 0 to about 50 weight percent of at least one wax, and about 0 to about 60 weight percent or at least one oil (abstract, para 11). Arigo further teaches that its modified thermoplastic hydrocarbon thermoplastic resins may be used in laminate and roofing products (para 19, 30, 164-165).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention combine the modified thermoplastic hydrocarbon thermoplastic resins of Arigo with the polymeric binders of Ahluwalia as modified by Arigo, since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I). In the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention substitute the modified thermoplastic hydrocarbon thermoplastic resins of Arigo for the polymers of Ahluwalia, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Arigo teaches its composition may comprise about 0 to about 50 weight percent of at least one wax, and about 0 to about 60 weight percent or at least one oil (abstract, para 11). These ranges substantially overlap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Arigo, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claims 9 and 24, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the thickness of the first and second coating of the shingle to optimize its overall thickness as well as its physical properties (e.g., weight, tear strength, weatherability, puncture strength, etc.).
Regarding claims 10 and 11, Arigo teaches the polymer may be polyisobutylene (i.e., an amorphous polyolefin) or thermoplastic polyolefin elastomers or polypropylene (para 17).
Regarding claims 12 and 14, Ahluwalia teaches the use of calcium carbonate, talc, fly ash filler, flame retardants, and pigments (para 18, 33).
Regarding claim 13, Ahluwalia suggests the additional use of wax and/or oil emulsions as a water repellant (para 31); so it would have been obvious to one of ordinary skill in the art at the time of invention to add and adjust the amount of wax and/or oil emulsions in the polymeric binder to give the shingle water repellency. 
Regarding claim 23, Ahluwalia render obvious the bottom or second coating may comprise asphalt (para 30). One of ordinary skill in the art at the time of invention would have known that asphalt may comprise mineral fillers to adjust its mechanical or physical properties (e.g., viscosity, hardness, and stiffness) as well as its cost. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to add and adjust the amount of filler versus the amount of asphalt in the bottom coating to optimize the mechanical or physical properties of the coating and therein the roofing shingle as well as the overall cost of the roofing shingle. 
Regarding claim 25, Arigo teaches the use of plasticizers or oils, fillers, and viscosity regulators (para 11, 161); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of these components to optimize the viscosity of the composition at the corresponding temperature.  

Regarding claims 15-17, Ahluwalia suggests a method of preparing a fire resistant fabric material/article that may be shaped into a roofing shingle (i.e., a method of preparing a roofing shingle) (para 28); Ahluwalia further teaches the substrate of the resistant fabric material/article may comprise the binder coating on one side of the substrate and a coating of asphalt on the other side (para 30) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention obtaining a substrate having a top surface and a bottom surface; obtaining a first coating; obtaining a second coating; applying the first coating to the top surface of the substrate; and applying the second coating to the bottom surface of the substrate, to form the roofing shingle; wherein the applying the first coating to the top surface of the substrate comprises applying the first coating as at least one layer to the top surface of the substrate; wherein the applying the second coating to the bottom surface of the substrate comprises applying the second coating as at least one layer to the bottom surface of the substrate.
Ahluwalia teaches the fire-resistant fabric material comprises a substrate of polyester or fiberglass matted material; wherein the coating may comprise polymeric binders (i.e., non-asphaltic or free from asphalt), clay and calcium carbonate filler (i.e., inorganic filler) (para 14-17, 25, 26, 30). Ahluwalia teaches the binder may comprise known thermoplastics such as polyvinyl alcohol emulsion, SBS latex, vinyl chloride copolymers, polyvinyl acetate copolymers (i.e., vinyl polymers); which would have suggested that of a non-crosslinked thermoplastic to that of one of ordinary skill in the art at the time of invention. Furthermore, Ahluwalia teaches the optional use of silane treated clay for crosslinking (para 16), which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention that crosslinking is optional.
Ahluwalia teaches in the polymer coating, about 20% to about 80% by weight is filler and from about 80% to about 20% is binder (para 26). These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Ahluwalia, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Ahluwalia suggests the additional use of wax and/or oil emulsions as a water repellant (para 31), but fails to specifically teach 10% to 80% by weight of at least one of an oil, a wax, or any combination thereof.
Arigo teaches modified thermoplastic hydrocarbon thermoplastic resins that comprise about 10 to about 90 weight percent of at least one polymer, about 0 to about 50 weight percent of at least one wax, and about 0 to about 60 weight percent or at least one oil (abstract, para 11). Arigo further teaches that its modified thermoplastic hydrocarbon thermoplastic resins may be used in laminate and roofing products (para 19, 30, 164-165).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention combine the modified thermoplastic hydrocarbon thermoplastic resins of Arigo with the polymeric binders of Ahluwalia as modified by Arigo, since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I). In the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention substitute the modified thermoplastic hydrocarbon thermoplastic resins of Arigo for the polymers of Ahluwalia, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Arigo teaches its composition may comprise about 0 to about 50 weight percent of at least one wax, and about 0 to about 60 weight percent or at least one oil (abstract, para 11). These ranges substantially overlap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Arigo, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia and Arigo applied to claim 1 above, and further in view of Kinkade (US 2010/0239816 A1).
Ahluwalia as modified by Arigo suggests the roofing shingle of claim 1.
Ahluwalia as modified by Arigo fails to suggest wherein the roofing shingle exhibits a reflectivity of from 30% to 80%, as measured according to ASTM E 903.
Kinkade suggests composite building panels that may be used as shingles (abstract) comprising polymers (e.g., thermoplastic polymers that may be reheated and remolded or non-crosslinked) that may be attached to a fiberglass and/or polymer mesh (para 21-22, 29); wherein the panel is further covered in ceramic granules  (para 24-25).  
Ahluwalia teaches the use of coloring pigments in the shingle (para 33); and Kinkade suggests the use of coloring agents such as pigments or dyes (para 32), and that the shingle should be reflective (e.g., using a frit) (para 52). Therefore, per the teachings of Kinkade, it would have been obvious to one of ordinary skill in the art to adjust the amount of pigment in the polymer as well as the roofing frit coverage on the shingle of Ahluwalia as modified by Arigo to optimize its solar reflectivity.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia as modified by Arigo as applied to claim 1 above, and further in view of Burgoyne et al (US 5,510,419 A).
Ahluwalia as modified by Arigo suggests the roofing shingle of claim 1.
Ahluwalia as modified by Arigo fails to suggest wherein the coating further comprises at least one of polytransoctenamer rubber (TOR), an oxidized hydrocarbon oil, ethylene bis stearamide (EBS), or any combination thereof; and wherein the coating further comprises 1% to 10% by weight of polytransoctenamer rubber (TOR), based on the total weight of the coating. However, Ahluwalia suggests the use of rubbers (para 25) in the binder; and Kinkade suggest the use of rubbers and polystyrene in the binder or polymers (para 22).
Burgoyne teaches polymer modified rubber compositions comprising a blend of vulcanized rubber crumb (e.g., ground tire rubber), uncured rubber (e.g., polyisobutylene (amorphous polyolefin) and, styrene-based thermoplastic polymers (e.g., ABS), and conventional additives such as viscosity modifiers, e.g. trans-polyoctenamer rubber; wherein the additives will comprise less than about 10% by weight of the total composition weight; wherein the polymer modified rubber compositions have excellent stiffness and other excellent physical properties, and stiffness retention at elevated temperature (abstract, col 2, lines 30-35, col 3, lines 1-10, 54-67, col 6, lines 51-58).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the polymer modified rubber composition of Burgoyne with the binder in roofing shingle of Ahluwalia as modified by Arigo; and therein adjust the amount of the polymer modified rubber composition in the roofing shingle to optimize its stiffness and other physical properties, and stiffness retention at elevated temperature. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of trans-polyoctenamer rubber in the binder or polymer composition to optimize its viscosity. 

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new combination of prior art of record. The Applicant is directed to the 35 USC § 103 section above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783